


Execution Copy

EIGHTH AMENDMENT AND WAIVER TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

          EIGHTH AMENDMENT AND WAIVER, dated as of July 1, 2008, to the Credit
Agreement referred to below (this “Amendment”), by and among BUTLER SERVICE
GROUP, INC., a New Jersey corporation, as Borrower (“Borrower”), the other
Credit Parties signatory hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, for itself, as Lender, and as Agent for Lenders (in such
capacity, “Agent”) and the other Lenders signatory hereto.

W I T N E S S E T H:

          WHEREAS, Borrower, the other Credit Parties signatory thereto, Agent,
and Lenders signatory thereto are parties to that certain Third Amended and
Restated Credit Agreement, dated as of August 29, 2007, as amended as of
February 1, 2008, as further amended as of February 28, 2008, as further amended
as of April 14, 2008, as further amended as of April 28, 2008, as further
amended as of May 12, 2008, as further amended as of May 30, 2008, and as
further amended as of June 13, 2008 (including all annexes, exhibits and
schedules thereto, and as amended, supplemented or otherwise modified from time
to time prior to the date hereof, the “Credit Agreement”); and

          WHEREAS, Agent and Lenders have agreed to amend the Credit Agreement
in the manner and on the terms and conditions provided for herein.

          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

          1.          Definitions. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in Annex A of the Credit
Agreement.

          2.          Waiver of Existing Defaults and Events of Default. All
Defaults and Events of Default in existence prior to the Eighth Amendment
Effective Date are hereby waived by the Agent and the Lenders as of the
Effective Date; provided, that Agent and Lenders may exercise all of their
respective rights and remedies as may be available under the Credit Agreement
and under applicable law, upon or after the occurrence of any other Default or
Event of Default under the Credit Agreement or any Loan Document from and after
the Effective Date.

          3.          Amendments to the Credit Agreement.

                       (a)          Section 1.3(b)(iii) of the Credit Agreement
is hereby amended as of the Eighth Amending Effective Date (as defined below) by
deleting “6.14(f), or 6.14(g).” where it appears in the last sentence of such
Section 1.3(b)(iii).

                       (b)          Section 1.5(a) of the Credit Agreement is
hereby amended and restated as of the Eighth Amendment Effective Date by
deleting such Section 1.5(a) in its entirety and substituting in lieu thereof
the following new Section 1.5(a):

 

 

 

“(a) As of the Eighth Amendment Effective Date, Borrower shall pay interest to
Agent, for the ratable benefit of Lenders in accordance with the various Loans
being made by each Lender, in arrears on each applicable Interest Payment Date,
at the following rates: (i) for the period commencing on July 1, 2008 and ending
on September 30, 2008, (A) with respect to Revolving Credit Advances, as
determined by Agent, the Index Rate plus

1

--------------------------------------------------------------------------------




Execution Copy

 

 

 

5.5% per annum, or, at the election of Borrower, the applicable LIBOR Rate plus
7.0% per annum, or, at the election of Borrower, the applicable Commercial Paper
Rate plus 7.0% per annum, based on the aggregate Revolving Credit Advances
outstanding from time to time and (B) with respect to the Swing Line Loan, as
determined by Agent, the Index Rate plus 5.5% per annum, and (ii) for the period
commencing on October 1, 2008 and ending on the Commitment Termination Date, (A)
with respect to Revolving Credit Advances, as determined by Agent, the Index
Rate plus 7.5% per annum, or, at the election of Borrower, the applicable LIBOR
Rate plus 9.0% per annum, or, at the election of Borrower, the applicable
Commercial Paper Rate plus 9.0% per annum, based on the aggregate Revolving
Credit Advances outstanding from time to time and (B) with respect to the Swing
Line Loan, as determined by Agent, the Index Rate plus 7.5% per annum.”

                    (c)          Section 1.6(r) of the Credit Agreement is
hereby amended and restated as of the Eighth Amendment Effective Date by
deleting such Section 1.6(r) in its entirety and substituting in lieu thereof
the following new Section 1.6(r):

 

 

 

“(r)(i) to the extent that such Account (other than the Referenced Accounts),
together with all other Accounts owing from such Account Debtor and its
Affiliates as of any date of determination, exceed 10% of all Eligible Accounts,
and (ii) to the extent that any Account that constitutes a Referenced Account
together with all other Referenced Accounts owing from such Account Debtor and
its Affiliates as of any date of determination, exceed 15% of all Eligible
Accounts;”

                    (d)          Section 1.9 of the Credit Agreement is hereby
amended as of the Eighth Amendment Effective Date by adding new clauses (d) and
(e) respectively, following clause (c) therein as follows:

 

 

 

“(d) Borrower agrees to pay to Agent, for the ratable benefit of Revolving
Lenders, a non-refundable fee in an amount equal to $10,000 for any day which
the Borrowing Availability for such day is less than (i) during the period
commencing on July 18, 2008 and ending on September 30, 2008, $2,000,000, (ii)
during the period commencing on October 1, 2008 and ending on December 31, 2008,
$4,000,000 and (iii) during the period commencing on January 1, 2009 and ending
on the Commitment Termination Date, $5,000,000, and an additional fee in the
amount equal to $2,500 for each consecutive day thereafter that the Borrowing
Availability remains less than the applicable amount for such day identified
above; provided, that for purposes of determining the amount of the minimum
Borrowing Availability pursuant to this clause (d), such determination shall be
made without regard to clause (ii) of the proviso set forth in clause (d) of
Annex G.

 

 

 

(e) Borrower agrees to pay to Agent, for the ratable benefit of the Revolving
Lenders, a non-refundable fee in an amount equal to $25,000 for each day during
which the outstanding principal amount of the Loans exceeds the Borrowing Base;
provided, however, that the payment of such fee to Agent shall not constitute,
or otherwise shall be deemed to constitute, a waiver of any Default or Event of
Default which may exist as a result of such excess, or to affect, limit or
impair any rights, powers or remedies of Agent or any Lender or any Obligations
of Borrower under or in respect of the Credit Agreement or any other Loan
Document.”

2

--------------------------------------------------------------------------------




Execution Copy

                    (e)          Section 5 of the Credit Agreement is amended as
of the Eighth Amendment Effective Date by adding new Section 5.11 immediately
following Section 5.10 thereof as follows:

 

 

 

“5.11 Actions in Furtherance of Increased Liquidity. Borrower and the other
Credit Parties, with the assistance of the Investment Banker, shall endeavor to
effect a transaction or take other steps to increase liquidity to the extent
necessary to avoid a breach of Section 8.1(n) and shall strictly and timely
comply with each and every one of the following additional covenants regarding
such process, the failure to do so constituting an immediate Event of Default as
of such date:

 

 

 

          (a)          On or before July 15, 2008, the Credit Parties shall have
retained the Investment Banker;

 

 

 

          (b)          From and after the date hereof until the Liquidity Test
Date, management of the Credit Parties and the Investment Banker shall conduct a
weekly (or more often as may be reasonably requested by Agent at any time)
telephonic meeting to be attended by the respective management representatives
of the Credit Parties, the Lenders and their respective representatives, and the
Investment Banker, at which meeting the Credit Parties and the Investment Banker
shall present an update on the process (including an assessment of any proposed
steps to increase Liquidity); and

 

 

 

          (c)          From and after the date hereof, the Credit Parties
irrevocably authorize, and shall cause the Investment Banker to (i) disclose
fully and promptly to Agent and the Lenders and their respective representatives
all material developments in connection with the efforts of the Credit Parties
and the Investment Banker described in this Section 5.11, and (ii) after
consultations with the Borrower, respond to the inquiries of Agent and the
Lenders and their respective representatives concerning any and all matters
relating to the steps proposed to be taken to increase liquidity;

 

 

 

provided, however, that no disclosure shall be required under clauses (ii) or
(iii) hereof which would be inconsistent with a reasonable, good faith
determination by the officers of the Borrower or any other Credit Party that
such disclosure would violate the fiduciary duties of the officers of the
Borrower or such other Credit Party.

                    (f)          Section 6.8(b) and (c) of the Credit Agreement
is amended and restated as of the Eighth Amendment Effective Date by deleting
such Section 6.8(b) and (c) in its entirety and substituting in lieu thereof the
following new Section 6.8(b) and (c):

 

 

 

“(b) the sale, transfer, conveyance or other disposition by a Credit Party of
Equipment, Fixtures or Real Estate that are obsolete or no longer used or useful
in such Credit Party’s business and having a sales price not exceeding $50,000
in any single transaction or $100,000 in the aggregate in any Fiscal Year, and
(c) the sale of the Montvale Property, provided that any proceeds thereof are
applied as required by Section 1.3(b)(ii) of the Second Lien Credit Agreement.”

                    (g)          Section 6.14 of the Credit Agreement is hereby
amended as of the Eighth Amendment Effective Date by (A) inserting “and”
immediately before clause (e) thereof, (B) deleting the comma at the end of
clause (e) thereof and replacing it with a period, and (C) deleting clauses (g)
and (f) in their entirety.

3

--------------------------------------------------------------------------------




Execution Copy

                    (h)          Section 8.1 of the Credit Agreement is hereby
amended as of the Eighth Amendment Effective date by adding new clause (n)
immediately following clause (m) thereof as follows:

 

 

 

“(n) Borrower fails to have (i) Funded Debt on January 2, 2009 of less than
$44,872,006.67, (ii) an average Borrowing Availability over the four weekly
measurement periods immediately preceding December 31, 2008 of at least
$5,000,000, (iii) a Leverage Ratio for Holdings and its Subsidiaries on a
consolidated basis (using Funded Debt as of January 2, 2009 and EBITDA as of the
fiscal month ending nearest December 31, 2008) of less than 3.50:1.00, or (iv)
delivered to Agent (A) the financial information necessary to determine EBITDA
as of December 31, 2008, and (B) a Compliance Certificate signed by a
responsible officer of the Borrower in a form reasonably satisfactory to the
Agent demonstrating that no Event of Default exists under this clause (n).”

                    (i)          Section 8.1(b) of the Credit Agreement is
hereby amended and restated as of the Eighth Amendment Effective Date by
deleting such Section 8.1(b) in its entirety and substituting in lieu thereof
the following new Section 8.1(b):

 

 

 

“Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.4(a), 5.11, or 6, or any of the provisions
set forth in Annexes C or G, respectively; provided, that it shall not
constitute a Default or Event of Default hereunder if the Credit Parties fail to
comply with (i) clause (d)(i) of Annex G during the period commencing on July 1,
2008 and ending on July 17, 2008 (it being understood and agreed that any
failure to comply with clause (d)(i) of Annex G shall result in an Event of
Default if such failure to comply is not cured or waived on or prior to July 18,
2008) or (ii) clause (d)(ii) of Annex G during the period commencing on October
1, 2008 and ending on October 15, 2008 (it being understood and agreed that any
failure to comply with clause (d)(ii) of Annex G shall result in an Event of
Default if such failure to comply is not cured or waived on or prior to October
16, 2008).”

                    (j)          Annex A of the Credit Agreement is hereby
amended as of the Eighth Amendment Effective Date by:

                                 (i)          amending the definition of
“Borrowing Availability” by deleting the word “Account” in clause (i) of such
definition and substituting in lieu thereof the word “Amount”.

                                 (ii)         amending the definition of
“Borrowing Base” by deleting the period where it appears at the end of the
second to last line of such definition and substituting in lieu thereof a comma.

                                 (iii)        amending the definition of
“Commitment Termination Date” by deleting the language “July 1, 2008” in clause
(a) of such definition and substituting in lieu thereof the language “August 1,
2009”.

                                 (iv)        amending the definition of “EBITDA”
by removing the “and” where it appears immediately before clause (v) thereof and
substituting in lieu thereof a comma, and deleting the period where it appears
at the end of clause (v) and adding in lieu thereof, “(vi) charges recorded in
the first Fiscal Quarter of 2008 (not to exceed $2,055,000 in the aggregate)
related to the one time effect of (A) recording bad debt expense for certain
accounts receivables from American Airlines and Vought and (B) recording the
sale of the Montvale Property, and (vii) actual costs and expenses

4

--------------------------------------------------------------------------------




Execution Copy

incurred by the Investment Banker and any restructuring advisor hired by
Borrower along with charges related to implementing any plans or recommendations
thereof, in each case, in amounts reasonably acceptable to Agent.”

                              (v)          amending the definition of “Funded
Debt” by deleting the proviso where it appears at the end of such definition and
substituting in lieu thereof, the following new proviso:

 

 

 

“provided, that solely for the purposes of calculating the Leverage Ratio for
the periods ending on or before December 31, 2008 (other than with respect to
the Leverage Ratio calculation required to determine compliance with Section
8.1(n)), there shall be added to Funded Debt (i) the net proceeds from any sale,
transfer, conveyance, assignment or other disposition of any property other than
as permitted by Section 6.8(a) or (b) and (ii) the net proceeds from any sale or
offering of Holdings Stock after the Eighth Amendment Effective Date.”

                              (vi)         amending and restating the definition
of “Daily Reserve” in its entirety by deleting such definition in its entirety
and substituting in lieu thereof the following new definition:

 

 

 

“‘Daily Reserve’ means with respect to the Borrowing Base of Borrower, a reserve
against the Borrowing Availability of Borrower in an amount, which shall accrue
Monday through Friday of each calendar week in daily equal installments of (i)
for the period commencing on the Eighth Amendment Effective Date and ending on
July 31, 2008, $5,000, (ii) for the period commencing on August 1, 2008 and
ending on August 31, 2008, $30,000, (iii) for the period commencing on September
1, 2008 and ending on September 30, 2008, $40,000, (iv) for the period
commencing on October 1, 2008 and ending on October 31, 2008, $20,000, and (v)
for the period commencing on November 1, 2008 and ending on the date in which
the cumulative aggregate Daily Reserves reach $4,000,000 (the “Daily Reserve
Cap”), $50,000; provided, that the Daily Reserves shall be increased by an
amount equal to fifty percent (50%) of the amount by which the face amount of
Letters of Credit are reduced pursuant to the terms thereof (or otherwise
cancelled) on terms and conditions satisfactory to Agent, but in no event shall
the aggregate amount of Daily Reserves exceed the Daily Reserve Cap. Commencing
on January 1, 2009, Agent may, in its sole discretion, release an amount up to
$2,000,000 of such Daily Reserves to be used for working capital needs of
Borrower on an “as needed” basis subject to conditions and criteria satisfactory
to Agent; provided, that Agent shall retain the right to reinstitute the amount
of such Daily Reserves until it reaches the Daily Reserve Cap.”

                              (vii)        amending and restating clause (a) of
the definition of “Reserves” in its entirety and substituting in lieu thereof
the following new clause (a):

 

 

 

“(a) a reserve for the face amount of all Letters of Credit issued hereunder as
in effect on the Second Amendment Effective Date, which amount shall be reduced
by an amount equal to one hundred percent (100%) of the amount by which the face
amount of such Letters of Credit are reduced pursuant to the terms thereof (or
are otherwise cancelled) on terms and conditions satisfactory to Agent,”

                              (viii)      adding the following new definitions
in the appropriate alphabetical order:

5

--------------------------------------------------------------------------------




Execution Copy

 

 

 

“‘Eighth Amendment Effective Date’ means July 1, 2008.

 

 

 

‘Daily Reserve Cap’ has the meaning specified in the definition of “Daily
Reserve”.

 

 

 

‘Investment Banker’ shall mean an investment banking firm selected by the Credit
Parties and reasonably acceptable to the Lenders.

 

 

 

‘Liquidity Test Date’ shall mean January 16, 2009.

 

 

 

‘Referenced Accounts’ means any Account with UTC, Boeing, Verizon, AT&T, Avon
Products, Northrop Grumman, Spirit Aerosystems, BAE Systems or Caterpillar, or
such other Accounts as may be agreed to by Agent in its reasonable discretion
following consultation with Borrower.”

                              (ix)          deleting the following definitions
in their entirety: “Applicable Commercial Paper Margin”, “Applicable Margin”,
“Applicable Revolver Index Margin”, “Applicable Revolver LIBOR Margin” and
“Tangible Net Worth”.

                   (k)       Annex E of the Credit Agreement is hereby amended
as of the Eighth Amendment Effective Date by:

                               (i)            amending and restating the second
sentence of clause (a) as follows:

 

 

 

“Such financial information shall be accompanied by (i) a statement in
reasonable detail in the form attached hereto as Schedule I to Annex E (each, a
“Compliance Certificate”) showing the calculations used in determining
compliance with each of the Financial Covenants that is tested on a monthly
basis, and (ii) a certification of the Chief Financial Officer of Borrower that
(A) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position and results of operations
of Borrower and its Subsidiaries, on a consolidated and consolidating basis, in
each case as at the end of such Fiscal Month and for that portion of the Fiscal
Year then ended and (B) any other information presented is true, correct and
complete in all material respects and that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default shall
have occurred and be continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.”

                              (ii)          amending clause (b) thereof by (A)
inserting “(except as set forth in clause (r) of this Annex E)” immediately
following “45 days” where it appears in the first sentence of such clause (b)
and (B) deleting “a statement in reasonable detail (each, a “Compliance
Certificate”)” where it appears in clause (A) of the second sentence of clause
(b) and substituting in lieu thereof “a Compliance Certificate”.

                              (iii)          adding new clause (r) following
clause (q) therein as follows:

 

 

 

“(r) Financial and Other Information Related to 2007 and 2008. To Agent, on or
prior to September 15, 2008, such financial and other information required to be
delivered pursuant to (i) clause (b) of Annex E with respect to the Fiscal
Quarters ending on or about September 30, 2007, March 31, 2008 and June 30, 2008
and (ii) clause (d) of Annex E with respect to the Fiscal Year ending on or
about December 31, 2007.”

6

--------------------------------------------------------------------------------




Execution Copy

                                     (iv)          attaching a new Schedule I to
the end of Annex E which Schedule I shall be in the form attached hereto as
Exhibit A.

                       (l)          Annex F of the Credit Agreement is hereby
amended as of the Eighth Amendment Effective Date by amending and restating
clause (a) thereto in its entirety and substituting in lieu thereof the
following new clause (a):

 

 

 

“(a) To Agent, on a weekly basis delivered on each Friday, or at such more
frequent intervals as Agent may request from time to time, a Borrowing Base
Certificate with respect to Borrower, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;”

                       (m)        Annex G of the Credit Agreement is hereby
amended and restated as of the Eighth Amendment Effective Date by deleting such
Annex G in its entirety and substituting in lieu thereof a new Annex G in the
form attached hereto as Exhibit B.

          4.          Waiver of Default Rate. Borrower and the other Credit
Parties acknowledge and agree that Agent provided notice to Borrower that,
commencing on January 3, 2008, all outstanding Obligations bore interest at the
Default Rate in accordance with Section 1.5(d) of the Credit Agreement through
the date hereof. As of the Eighth Amendment Effective Date, Agent and Lenders
waive collection of the Default Rate interest from the period commencing January
3, 2008 through and including the Eighth Amendment Effective Date.

          5.          Representations and Warranties. To induce Agent and
Lenders to enter into this Amendment, each of Borrower and Credit Parties make
the following representations and warranties to Agent and Lenders:

                       (a)          The execution, delivery and performance of
this Amendment and the performance of the Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”) by Borrower and the other Credit
Parties: (a) is within such Person’s organizational power, (b) has been duly
authorized by all necessary or proper corporate and shareholder action, (c) does
not contravene any provision of such Person’s charter or bylaws or equivalent
organizational documents, (d) does not violate any law or regulation, or any
order or decree of any court or Governmental Authority, (e) does not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Person is a party or by which such Person or any of its property is
bound, (f) does not result in the creation or imposition of any Lien upon any of
the property of such Person other than those in favor of Agent pursuant to the
Loan Documents, and (g) does not require the consent or approval of any
Governmental Authority or any other Person.

                       (b)          This Amendment has been duly executed and
delivered by or on behalf of each of Borrower and the other Credit Parties.

                       (c)          Each of this Amendment and the Amended
Credit Agreement constitutes a legal, valid and binding obligation of Borrower
and each of the other Credit Parties party thereto, enforceable against each in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

7

--------------------------------------------------------------------------------




Execution Copy

                       (d)          No Default or Event of Default has occurred
and is continuing after giving effect to this Amendment and no “Default” or
“Event of Default” (as such terms are defined in the Second Lien Credit
Agreement) has occurred and is continuing after giving effect to the Second Lien
Credit Agreement Fifth Amendment (as defined below).

                       (e)          No action, claim, lawsuit, demand,
investigation or proceeding is now pending or, to the knowledge of any Credit
Party, threatened against any Credit Party, at law, in equity or otherwise,
before any court, board, commission, agency or instrumentality of any
Governmental Authority, or before any arbitrator or panel of arbitrators, (a)
which challenges Borrower’s or, to the extent applicable, any other Credit
Party’s right, power, or competence to enter into this Amendment or perform any
of their respective obligations under this Amendment, the Amended Credit
Agreement or any other Loan Document, or the validity or enforceability of this
Amendment, the Amended Credit Agreement or any other Loan Document or any action
taken under this Amendment, the Amended Credit Agreement or any other Loan
Document or (b) which if determined adversely, is reasonably likely to have or
result in a Material Adverse Effect. To the knowledge of Holdings or Borrower,
there does not exist a state of facts which is reasonably likely to give rise to
such proceedings.

                       (f)          The representations and warranties of
Borrower and the other Credit Parties contained in the Credit Agreement and each
other Loan Document shall be true and correct on and as of the date hereof with
the same effect as if such representations and warranties had been made on and
as of such date, except that any such representation or warranty which is
expressly made only as of a specified date need be true only as of such date.

          6.          No Other Amendments/Waivers. Except as expressly amended
herein, the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms. In addition, this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which Agent, for itself and Lenders, may now have or may have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to therein, as the same may be amended from time to time.

          7.          Outstanding Indebtedness; Waiver of Claims. Each of
Borrower and the other Credit Parties hereby acknowledges and agrees that as of
July 1, 2008, the aggregate outstanding principal amount of the Revolving Loan
is $40,736,895.20 and the aggregate outstanding Letters of Credit Obligations is
$3,327,640.85, and that such principal amounts are payable pursuant to the
Credit Agreement without defense, offset, withholding, counterclaim or deduction
of any kind. Borrower and each other Credit Party hereby waives, releases,
remises and forever discharges Agent, Lenders and each other Indemnified Person
from any and all claims, suits, actions, investigations, proceedings or demands
arising out of or in connection with the Credit Agreement (collectively,
“Claims”), whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which Borrower or any other Credit Party ever had, now has or
might hereafter have against Agent or Lenders which relates, directly or
indirectly, to any acts or omissions of Agent, Lenders or any other Indemnified
Person on or prior to the date hereof; provided, that neither Borrower nor any
other Credit Party waives any Claim solely to the extent such Claim relates to
Agent’s or any Lender’s gross negligence or willful misconduct.

          8.          Amendment Fee. Borrower and the other Credit Parties
hereby, jointly and severally agree to pay to Agent, for the ratable benefit of
the Lenders, an amendment fee in the aggregate amount equal to $50,000, which
shall be fully earned, due and payable in immediately available funds on the
Eighth Amendment Effective Date (the “Amendment Fee”), together with interest,
fees, expenses,

8

--------------------------------------------------------------------------------




Execution Copy

attorneys fees and any other charges hereafter accruing through the date of
payment, under the Loan Documents.

          9.          Amendment to Second Lien Credit Agreement. Agent and the
Lenders hereby consent as of the Eighth Amendment Effective Date to the
amendment of the Second Lien Credit Agreement pursuant to the Fifth Amendment
thereto in the form attached hereto as Exhibit C (the “Second Lien Credit
Agreement Fifth Amendment”).

          10.        Expenses. Borrower and the other Credit Parties hereby
reconfirm their respective obligations pursuant to Sections 1.9 and 11.3 of the
Credit Agreement to pay and reimburse Agent, for itself and Lenders, for all
reasonable costs and expenses (including, without limitation, reasonable fees of
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.

          11.        Effectiveness. This Amendment shall be deemed effective as
of the date hereof (the “Eighth Amendment Effective Date”) only upon
satisfaction in full in the judgment of Agent of each of the following
conditions:

                       (a)          Amendment. Agent shall have received five
(5) original copies of this Amendment duly executed and delivered by Agent, the
Lenders, Borrower and the other Credit Parties.

                       (b)          Amendment Fee. Agent shall have received
payment of the Amendment Fee.

                       (c)          Payment of Fees and Expenses. Borrower shall
have paid to Agent all documented costs, fees and expenses owing to Agent
(including, without limitation, all reasonable legal fees and expenses).

                       (d)          Second Lien Credit Agreement Fifth
Amendment. The Second Lien Credit Agreement Fifth Amendment shall have been duly
executed and delivered by the parties thereto and shall have become effective in
accordance with the terms thereof and Agent shall have received a complete and
correct copy of the Second Lien Credit Agreement Fifth Amendment.

                       (e)          Representations and Warranties. The
representations and warranties of or on behalf of Borrower and the Credit
Parties in this Amendment shall be true and correct on and as of the date
hereof, except that any such representation or warranty which is expressly made
only as of a specified date need be true only as of such date.

          12.        GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

          13.        Counterparts. This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

9

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

 

 

 

 

BUTLER SERVICE GROUP INC., as Borrower

 

 

 

By:

/s/ Antonio Mateo

 

--------------------------------------------------------------------------------

 

Name:  ANTONIO MATEO

 

Title:  VICE PRESIDENT FINANCE & TREASURER

Signature Page to Eighth Amendment to Third Amended and Restate Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender

 

 

 

By:

/s/ James H. Kautman

 

--------------------------------------------------------------------------------

 

Name:  James H. Kautman

 

Title: Duly Authorized Signatory

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrower.

BUTLER INTERNATIONAL, INC.
BUTLER SERVICES INTERNATIONAL, INC.
BUTLER TELECOM, INC.
BUTLER PUBLISHING, INC.
BUTLER OF NEW JERSEY REALTY CORP.
BUTLER SERVICES, INC.
BUTLER UTILITY SERVICE, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

Signature Page to Eighth Amendment to Third Amended and Restate Credit Agreement

--------------------------------------------------------------------------------




 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title: Duly Authorized Signatory

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrower.

BUTLER INTERNATIONAL, INC.
BUTLER SERVICES INTERNATIONAL, INC.
BUTLER TELECOM, INC.
BUTLER PUBLISHING, INC.
BUTLER OF NEW JERSEY REALTY CORP.
BUTLER SERVICES, INC.
BUTLER UTILITY SERVICE, INC.

 

 

 

By:

/s/ Antonio Mateo

 

--------------------------------------------------------------------------------

 

Name: ANTONIO MATEO

 

Title: VICE PRESIDENT FINANCE & TREASURER

 

Signature Page to Eighth Amendment to Third Amended and Restate Credit Agreement

--------------------------------------------------------------------------------




Execution Copy

EXHIBIT A

Schedule I to Annex E

FORM OF COMPLIANCE CERTIFICATE

______________, 20__

                    Please refer to the Credit Agreement, dated as of August 29,
2007 (the “Credit Agreement”), among Butler Service Group, Inc. (the
“Borrower”), the other Credit Parties signatory thereto, the Lenders party
thereto and General Electric Capital Corporation, as Agent (the “Agent”).
Capitalized terms used herein have the meanings assigned to them in the Credit
Agreement. The undersigned hereby certifies, in his or her capacity as the Chief
Financial Officer of the Borrower, as follows:

                    (i)          Enclosed herewith is a copy of the [annual
audited/quarterly/monthly] financial statements of the Borrower as at
_________________________ (the “Computation Date”), which statements present
fairly in accordance with GAAP [(subject to normal year-end adjustments)] the
financial position, results of operations and statements of cash flows of
Borrower and its Subsidiaries, on both a consolidated and consolidating basis,
as at the end of such [month and for that portion of the Fiscal Year then ended]
[Fiscal Quarter and for that portion of the Fiscal Year then ended] [Fiscal
Year] and any other information presented therewith is true, correct and
complete in all material respects.

                    (ii)        No Default or Event of Default has occurred or
is continuing as of the date of this certificate. [If a Default or Event of
Default has occurred and is continuing, describe the nature thereof and all
efforts undertaken to cure such Default or Event of Default.]

                    (iii)        The computations set forth on Schedule I
attached hereto correspond to the ratios and/or financial restrictions contained
in Annex G of the Credit Agreement and such computations are true and correct as
at the Computation Date.

 

 

 

 

BUTLER SERVICE GROUP, INC.

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------




Paul Hastings Draft: 6/30/08

Schedule I to Compliance Certificate
Dated as of ________________

  (a) – Maximum Capital Expenditures

 

 

 

 

 

 

  A.

Capital Expenditures

 

 

$ ________

 

 

 

 

 

 

 

Maximum Allowed: 3,000,000 per Fiscal Year

 

 

 

 

 

 

 

 

 

 

In Compliance

 

 

YES/NO

 

 

 

 

 

 

  (b) – Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

 

  A.

EBITDA

 

 

 

 

 

 

 

 

 

(i)

Consolidated Net Income

 

 

$ ________

 

 

 

 

 

 

(ii)

Consolidated Interest Expense

 

 

$ ________

 

 

 

 

 

 

(iii)

Deferred financing cost amortization

 

 

$ ________

 

 

 

 

 

 

(iv)

Charges in period for federal, state and local income taxes

 

 

$ ________

 

 

 

 

 

 

(v)

Sum of (A(i) – (iv))

 

 

$ ________

 

 

 

 

 

 

(vi)

Extraordinary nonrecurring items of income or loss

 

 

$ ________

 

 

 

 

 

 

(vii)

EBIT (A(v) minus A(vi))

 

 

$ ________

 

 

 

 

 

 

(viii)

Charges in period for amortization of intangibles, depletion and depreciation

 

 

$ ________

 

 

 

 

 

 

(ix)

Non-cash charges as the result of any grant of stock or other non-cash
consideration

 

 

$ ________

 

 

 

 

 

 

(x)

Non-recurring, extraordinary items deducted in determining A(i) for period

 

 

$ ________

 

 

 

 

 

 

(xi)

charges recorded in the first Fiscal Quarter of 2008 (not to exceed $2,055,000
in the aggregate) related to the one time effect of (A) recording bad debt
expense for certain accounts receivables from American Airlines and Vought and
(B) recording the sale of the Montvale Property



 

 

$ ________


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

             

 

(xii)

actual costs and expenses incurred by the Investment Banker and any
restructuring advisor hired by Borrower along with charges related to
implementing any plans or recommendations thereof, in each case, in amounts
reasonably acceptable to Agent

 

 

$

________

 

 

 

 

 

 

 

             

 

(xiii)

Sum of (A(viii) – (xii))

 

 

$

________

 

 

 

 

 

 

 

             

 

(xiv)

EBITDA (A(vii) plus A(xiii))

 

 

$

________

 

 

 

 

 

 

 

             

B.

Fixed Charges

 

 

 

 

 

 

 

 

             

 

(i)

Aggregate of all Interest Expense paid in cash

 

 

$

________

 

 

 

 

 

 

 

             

 

(ii)

Scheduled payments of principal of Indebtedness

 

 

$

________

 

 

 

 

 

 

 

             

 

(iii)

Capital Expenditures (excluding any financed portion thereof)

 

 

$

________

 

 

 

 

 

 

 

             

 

(iv)

Amount actually paid for federal state and local income taxes in period

 

 

$

________

 

 

 

 

 

 

 

             

 

(v)

Restricted Payments paid to anyone other than a Credit Party

 

 

$

________

 

 

 

 

 

 

 

             

 

(vi)

Sum of (B(i) – B(v))

 

 

$

________

 

 

 

 

 

 

 

             

 

(vii)

Tax Refunds Received

 

 

$

________

 

 

 

 

 

 

 

             

 

(viii)

Fixed Charges (B(vi) minus B(vii))

 

 

$

________

 

 

 

 

 

 

 

             

C.

Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

 

             

 

(i)

Ratio of EBITDA (from A(xiv)) to Fixed Charges (from B(viii))

 

 

 

 

 

 

 

 

 

 

 

 

________ to ________

 

 

 

 

 

 

 

 

 

 

 

 

Maximum allowed:

 

 

 

 

 

 

 

 

 

 

 

 

[1.05][1.10]:1.00

 

 

 

 

 

 

 

 

 

 

 

 

In Compliance

 

 

YES/NO

 

 

 

 

 

 

 

             


--------------------------------------------------------------------------------




(c) – Maximum Leverage Ratio

 

 

 

 

 

 

 

A.

Funded Debt

 

 

 

 

 

 

 

 

 

 

             

 

(i)

all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long term debt, revolving credit and short term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations, the First Lien Indebtedness and, without duplication,
Guaranteed Indebtedness consisting of guaranties of Funded Debt of other
Persons, but excluding, without duplication, unmatured obligations with respect
to letters of credit; provided, that solely for the purposes of calculating the
Leverage Ratio for the periods ending on or before March 31, 2009 (other than
with respect to the Leverage Ratio calculation required to determine compliance
with Section 8.1(n)), there shall be added to Funded Debt (i) the net proceeds
from any sale, transfer, conveyance, assignment or other disposition of any
property other than as permitted by Section 6.8(a) or (b) of the Credit
Agreement and (ii) the net proceeds from any sale or offering of Holdings Stock
after the Eighth Amendment Effective Date

 

 

$ ________

 

 

 

 

 

 

 

 

             

B.

EBITDA (from (b)A(xiii))

 

 

$ ________

 

 

 

 

 

 

 

 

             

C.

Leverage Ratio

 

 

 

 

 

 

 

 

             

 

(i)

Ratio of Funded Debt (A(i)) to EBITDA (B)

 

 

 

 

 

 

 

 

 

 

 

 

______ to ______

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Allowed:

 

 

 

 

 

 

 

 

 

 

 

 

[7.00][6.50][6.00][3.50]:1.00

 

 

 

 

 

 

 

 

 

 

 

 

In Compliance

 

 

YES/NO

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




EXHIBIT B

ANNEX G (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS

          Borrower shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

                (a)           Maximum Capital Expenditures. Holdings and its
Subsidiaries on a consolidated basis shall not make Capital Expenditures that
exceed $3,000,000 in the aggregate in any Fiscal Year.

                (b)           Minimum Fixed Charge Coverage Ratio. Holdings and
its Subsidiaries shall have on a consolidated basis at the end of each period
set forth below, a Fixed Charge Coverage Ratio of not less than the following:

 

 

(i)

          1.05:1.00 for the Fiscal Quarter ending June 30, 2008;

 

 

(ii)

          1.05:1.00 for the period of two (2) consecutive Fiscal Quarters ending
September

          30, 2008;

 

 

 

(iii)

          1.05:1.00 for the period of three (3) consecutive Fiscal Quarters
ending December

          31, 2008;

 

 

 

(iv)

          1.05:1.00 for each period of four (4) consecutive Fiscal Quarters
ending March

          31, 2009;

 

 

 

(v)

          1.10:1.00 for each period of four (4) consecutive Fiscal Quarters
ending thereafter.

               (c)            Maximum Leverage Ratio. Holdings and its
Subsidiaries on a consolidated basis shall have at the end of each period set
forth below, a Leverage Ratio of not more than the following

 

 

(i)

          7.00:1.00 for the Fiscal Quarter ending June 30, 2008;

 

 

(ii)

          6.50:1.00 for the Fiscal Quarter ending September 30, 2008;

 

 

(iii)

          6.00:1.00 for the Fiscal Quarter ending December 31, 2008; and

 

 

(iv)

          3.50:1.00 for the Fiscal Quarters ending March 31, 2009 and June 30,
2009.

               (d)            Minimum Borrowing Availability. Holdings and its
Subsidiaries shall maintain Borrowing Availability of not less than, (i) for the
period commencing on July 1, 2008 and

--------------------------------------------------------------------------------




ending on September 30, 2008, $2,000,000, (ii) for the period commencing on
October 1, 2008 and ending on December 31, 2008, $4,000,000, and (iii) for the
period commencing on January 1, 2009 and ending on the Commitment Termination
Date, $5,000,000; provided, that in determining compliance with this minimum
Borrowing Availability covenant, (A) the aggregate amount of Daily Reserves
shall be excluded from the definition of “Reserves” for purposes of calculating
Borrowing Availability and (B) Borrowing Availability shall be calculated on
each Friday of each week as a daily average of the amount of Borrowing
Availability for the preceding 5-day period (including for such calculations the
Friday such calculation is made).

--------------------------------------------------------------------------------




EXHIBIT C

Second Lien Credit Agreement Fifth Amendment

--------------------------------------------------------------------------------